DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7-9,11,19-25 and 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (WO 2017/176709, cited previously) as evidenced by AEROSIL® R -8200 for Silicone Rubber Technical Information at https://www.aerosil.com/product/aerosil/downloads/ti-1209-aerosil-r-8200-for-silicone-rubber-en.pdf, cited previously. A slightly modified rejection was necessitated by amendment. 
Kim discloses curable polysiloxane compositions comprising silanol compounds containing reactive hydroxyls (reading on claim 4) which undergo condensation reactions with various silanes including alkoxy substituted silanes exemplified by poly(diethoxysiloxane), (reading on claims 2-3); the compositions additionally contained tin or titanium catalyst (reading on claim 8), fillers, diluents (reading on claim 8), and biocides including zinc oxide which is a radiopaque metal oxide. See entire disclosure, especially abstract, [0031],[0069],[0111], [0122], examples 2 and 6, Fig. 26 and claims, .  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5,7-9,11,19-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saber (WO 2018081837, cited IDS) in view of Freyman et al. (US 9,044,580, cited IDS), for the reasons set forth in the previous office action filed 11/6/2020.
Claims 1-5,7-9,11,19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saber (WO 2018081837) in view of Freyman et al. (US 9,044,580) in view of Dave (US 2007/0162110), for the reasons set forth in the previous office action filed 11/6/2020.
Response to Arguments
Applicant's arguments filed 3/5/2020 have been fully considered but they are not persuasive. 
Applicants assert Kim does not disclose compositions suitable for crosslinking in situ in the vasculature of a subject.
As noted in the modified rejection above the composition of Kim is within the scope of the pending claims. Therefore the examiner must presume that the 
With regards to the obviousness rejection applicants assert the secondary reference Freyman teaches polymers that are susceptible to hydrolysis whereas the claimed compositions do not react with water. 
First it is noted that applicants claims do not actually state the composition does not react with water, thus this feature is unclaimed and has no relevance. Regardless Freyman was only used a secondary reference for its teaching that alkoxy functional groups were well known reactive groups on the termini of siloxanes. Freyman was not bodily incorporated into the primary reference Saber, the only portion used was the teaching on alkoxy substituted siloxanes. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicants next assert there would be no motivation to substitute Sabers vinyl substituted siloxanes for the alkoxy substituted derivatives of Freyman. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted above the examiner reasoned since the references are generally related to in-situ crosslinked forming siloxane compositions for vascular treatment one of ordinary skill in the art would have a high expectation of success in substituting the functionalized siloxanes of one reference, for instance the vinyl substituted polysiloxane of Saber with the alkoxy substituted polysiloxane of Freyman with predictable results. The reason for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results.
Applicants assert that the vinyl groups on the siloxanes of Saber would not react with the alkoxy groups on the siloxanes of Freyman.
Apparently applicants misunderstood the rejection. The examiner stated it would be obvious to substitute the functionalized siloxanes of one reference, for instance the vinyl substituted polysiloxane of Saber with the alkoxy substituted polysiloxane of Freyman with predictable results. He did not combine the alkoxy substituted siloxanes of Freyman to react with vinyl substituted siloxanes. 

Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/JAMES W ROGERS/           Primary Examiner, Art Unit 1618